Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election
Applicant’s election with traverse of Group II in the reply filed on 1/18/2022 is acknowledged. Claims 1-7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 10-13 are under examination. 
Priority
This application is a 371 of PCT/JP2017/039641 (filed 11/1/2017) which claims foreign applications JAPAN 2016-214685 (filed 11/1/2016). 

Withdrawal of Rejections:
In view of amended claim and applicant’s arguments, the rejections under 35 USC 112(b) are hereby withdrawn.

The amendments to specification are accepted.

Claim Interpretation
Claim 11 recites intended/necessary results of the claimed method without providing patentable limitations for the active method steps. Therefore, claim 11 is rejected together with its independent claim 10 (see 102 rejections below) because the cited references teach the same recited active method steps.

New Rejection necessitated by amendments: 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "the inhibitory target ion channel" in lines 1-2.  There is insufficient antecedent basis for this limitation in claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL -The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
New Matter Rejection
Claims 10-13 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant Claims 10 and 11 recite “a suppressive target ion channel” (in line 7 of claim 10 and lines 3-4 of claim 11) which does not appear to have support in the instant specification as originally filed. “suppressive target ion channel” was search and not found in the instant specification, thus it is not clear what a suppressive target ion channel is. The closest term found in the specification is “inhibitory target ion channel” (US20190331664, [0041]++).
If Applicant believes this rejection is in error, applicant must disclose where in the specification support for the entire scope of the claims can be found. As a result, Claim 10 as well as its dependent claims 11-13 represents new matter.

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukii et al. (J Pharmacol Sci., 2013, 123:147-158, IDS).
Fujii teaches a method of screening for selective K+ channel blockers/inhibitor (page 147, title and abstract), the method (for claims 10-11 )comprising supplying an inhibitor: margatoxin (MgTX, page 149, right column, 2nd full paragraph, line 23++) to the; supplying the cell with a test compound: acacetin or citalopram for example (page 156, Fig.7) and evaluating/detecting the effect on cell death (page 151, Fig. 2 and page 157, Table 1). 
For claim 12-13, the reference teaches a potential-dependent ion channel (page 147, abstract, line 4++) and the K ion channel is Kir2.1 (page 147, abstract, line 2++).

Response to Argument
Applicant’s arguments filed 6/14/2022 have been fully considered but they are not persuasive.
Applicant argued that Fujii does not anticipate new claims because MgTX is merely an example of a test compound to be screened and electrical stimulation was applied/used.
It is the examiner’s position that Fujii teaches all the claimed active method steps as described above, and “a test compound” is not recited/defined to be distinct from any/all compound. In addition, “comprising” (claim 10, line 11) does not exclude any additional step, therefore Fujii’s teaching meets all the claimed limitations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 10-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 6 of USPN 9133496. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for screening agonists/inhibitors of a target ion channel by contacting a test compound with cultured cells expressing Na ion channel, K ion channel and a target ion channel while the patent also requires a stimulus to acts on the target ion channel, therefore, the method of the instant application are rendered obvious of the patent.

Response to Argument
Applicant’s arguments filed 6/14/2022 have been fully considered but they are not persuasive.
Applicant requests reconsideration of the rejection in light of amendments.
It is the examiner’s position that the limitations of instant claims 10-13 overlaps with the limitations recited in claims 1-2 and 6 of USPN 9133496, therefore the rejection is maintained. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653